Title: From Benjamin Franklin to Lord Kames, 1–16 January 1769
From: Franklin, Benjamin
To: Kames, Henry Home, Lord


My dear Friend,
London, Jan. 1[–16]. 1769.
It is always a great Pleasure to me to hear from you, and would be a much greater to be with you, to converse with you on the Subjects you mention, or any other. Possibly I may yet one day enjoy that Pleasure. In the meantime we may use the Privilege that the Knowledge of Letters affords us, of conversing at a distance by the Pen.
I am glad to find you are turning your Thoughts to political Subjects, and particularly to those of Money, Taxes, Manufactures, and Commerce. The World is yet much in the dark on these important Points; and many mischievous Mistakes are continually made in the Management of them. Most of our Acts of Parliament for regulating them, are, in my Opinion, little better than political Blunders, owing to Ignorance of the Science, or to the Designs of crafty Men, who mislead the Legislature, proposing something under the specious Appearance of Public Good, while the real Aim is, to sacrifice that to their own private Interest. I hope a good deal of Light may be thrown on these Subjects by your Sagacity and Acuteness. I only wish I could first have engag’d you in Discussing the weighty Points in dispute between Britain and the Colonies: But the long Letter I wrote you for that purpose in February or March 1767 perhaps never reach’d your Hand, for I have not yet had a Word from you in Answer to it.
The Act you enquire about took its Rise thus. During the War, Virginia issued great Sums of Paper Money for the Payment of their Troops, to be sunk in a Number of Years by Taxes. The British Merchants trading thither receiv’d these Bills in Payment for their Goods, purchasing Tobacco with them to send home. The Crop of Tobacco one or two Years falling short, the Factors who were desirous of making speedy Remittance, sought to buy, with the Paper-money, Bills of Exchange. The Number of Bidders for these Bills rais’d the Price of them 30 per Cent above Par. This was deem’d so much Loss to the Purchasers, and suppos’d to arise from a Depreciation of the Paper money. The Merchants on this Supposition founded a Complaint against that Currency to the Board of Trade. Lord Hillsborough then at the Head of that Board, took up the Matter strongly, and drew a Report which was presented to the King in Council against all Paper Currency in the Colonies. And tho’ there was no Complaint against it from any Merchants but those trading to Virginia, all those trading to the other Colonies being satisfy’d with its Operations, yet the Ministry propos’d and the Parliament came into the Making a general Act, forbidding all future Emissions of Paper Money that should be a legal Tender in any Colony whatever. The Virginia Merchants have since had the Mortification to find, that if they had kept the Paper money a Year or two, the above mention’d Loss would have been avoided; For as soon as Tobacco became more plenty, and of course Bills of Exchange also, the Exchange fell as much as it before had risen. I was in America when the Act pass’d. On my Return to England, I got the Merchants trading to New York, Pensilvania, Maryland, Virginia, &c. to meet, to consider and join in an Application to have the Restraining Act repeal’d. To prevent this Application, a Copy was put into the Merchants Hands of Lord Hillsborough’s Report, by which it was supposed they might be convinced that such an Application would be wrong. They desired my Sentiments on it, which I gave in the Paper I send you inclos’d. I have no Copy by me of the Report itself; but in my Answer you will see a faithful Abridgment of all the Arguments or Reasons it contained. Lord Hillsborough has read my Answer, but says he is not convinc’d by it, and adheres to his former Opinion. We know nothing can be done in Parliament that the Minister is absolutely against, and therefore we let that Point rest for the present. And as I think a Scarcity of Money will work with our other present Motives for lessening our fond Extravagance in the Use of the Superfluous Manufactures of this Country (which unkindly grudges us the Enjoyment of common Rights) and will tend to lead us naturally into Industry and Frugality, I am grown more indifferent about the Repeal of the Act; and if my Countrymen will be advis’d by me, we shall never ask it again.
There is not, as I conceive, any new Principle wanting, to account for all the Operations of Air and all the Affections of Smoke in Rooms and Chimneys; but it is difficult to advise in particular Cases at a Distance, where one cannot have all the Circumstances under View. If two Rooms and Chimneys are “perfectly similar” in Situation, Dimension, and all other Circumstances, it seems not possible that “in Summer when no Fire had been in either of them for some Months, and in a calm Day, a Current of Air should at the same time go up the Chimney of the one and down the Chimney of the other.” But such Difference may anda often does take place from Circumstances in which they are dissimilar, and which Dissimilarity is not very obvious to those who have little studied the Subject. As to your particular Case, which you describe to be, that “after a whole Day’s Fire, which must greatly heat the Vent, yet when the Fire becomes low, so as not to emit any Smoke, neighbour Smoke immediately begins to descend and fill the Room.” This, if not owing to particular Winds, may be occasion’d by a stronger Fire in another Room communicating with yours by a Door, the outer Air being excluded by the outward Door’s being shut, whereby the stronger Fire finds it easier to be supply’d with Air down thro’ the Vent in which the weak Fire is, and thence thro’ the communicating Door, than thro’ the Crevices. If this is the Circumstance, you will find that a Supply of Air is only wanting that may be sufficient for both Vents. If this is not the Circumstance, send me if you please a compleat Description of your Room, its Situation, Connections, &c. and possibly I may form a better Judgment. Tho’ I imagine your Professor of N. Philosophy Mr. Russel, or Mr. George Clark, may give you as good Advice on the Subject as I can. But I shall take the Liberty of sending you by the first convenient Opportunity, a Collection of my Philosophical Papers lately publish’d, in which you will find something more relating to the Motions of Air in Chimneys.

To commence a Conversation with you on your new Subject, I have thrown some of my present Sentiments into the concise Form of Aphorisms, to be examin’d between us, if you please, and rejected or corrected and confirm’d as we shall find most proper. I send them inclos’d. With Thanks for your good Wishes, and with unalterable Esteem, I remain, my dear Friend, Affectionately yours,
B Franklin
P.S. Jan. 16. The Paper on Currency having been lent out, I have been oblig’d to detain my Letter till I could get it home. As I have no other Copy, be so good as to return it when perus’d.
I shall be glad to learn by the least Line that this Packet is got safe to hand. Write more fully at your Leisure.
Lord Kaims.
